DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to an Amendment dated December 18, 2020.   Claims 1-2 and 10-11 are amended.  Claims 1-20 are pending.  All pending claims are examined.

Response to Arguments
Amendments to the Disclosure
Amendments shall not introduce new matter into the disclosure of the invention.  The disclosure (specification, claims, drawings etc) at the time of filing the application must reasonably describe to one skilled in the relevant art what the invention. (“All amendments and claims must find descriptive basis in the original disclosure. No new matter may be introduced into an application after its filing date. Applicant may rely for disclosure upon the specification with original claims and drawings, as filed. See also 37 CFR 1.121(f) and MPEP § 608.04.”)
The amendments filed (see 12/18/20 and 9/30/2020) introduce new matter into the disclosure beyond what was described at the filing of the application.  Amendments to the specification after the application filing date can be made through filing of a CIP and receive the benefit of the later filing date for amendments to the disclosure. (see MPEP 1895).  Applicant is required to cancel the new matter in the reply to this Office Action.


101 Analysis
Applicant’s arguments have been considered but are not persuasive.  The analysis in line with current 101 guidelines. See MPEP 2106 and additonal guidance is available on https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf for information on the USPTO guidance on the101 Subject Matter Eligibility framework.
Taking the broadest reasonable interpretation the invention is directed towards financial transaction processing, a method of organizing human activity that is a fundamental economic practice without significantly more.  
Claim 1 is a method claim, one of the statutory categories of patentable subject matter.  It describes administering compensation electronically to a first party following identification of the first party according to search criteria provided by a second party (App. Spec. para. 0008).  There is the matching up of a request with pre-defined criteria for determining compensation to be credited in a transaction.   
Claim 1 which is illustrative of the invention and recites
 “A computer implemented method of maintaining user accounts, wherein each user account comprises a financial account and electronic messaging, and facilitating transactional user thereof, including the calculation and transfer of receipt charges required for accessing user account data comprising 
(1) a receipt charge;
2) a maximum charge;
3)  debits;
4) credits;
(5)   account balance;
(6)   descriptive information regarding purchases made;
(7)    descriptive information regarding electronic data received;
(8)    information identifying at least one communications address from the group of communications addresses comprising: a phone number; an email address; a financial account identifier; a communication identifier for an electronic device associated with the user; an instant messaging address; an internet account; a postal address;
(b)    receiving from a first user at a processor in communication with the memory selection criteria other than a communications address 
(c)    correlating a match between the selection criteria and user associated data to identify at least one second user; (d)    crediting the second user account a first amount based on a receipt charge associated with the second user account.”
These steps describe storing data related to a second party used to determine if the second party meets certain predefined criteria. The received criteria is used in the determination and performance of the correlation to identify a second user that meets the predefined criteria and administering compensation based on the correlation.  These steps describe the concept of financial transaction processing where the electronic communication exchange corresponds to concepts identified as abstract ideas by courts such as real-time monitoring gathering and display of data (Electric Power Group) and data recognition and storage (Content Extraction).  
All of these concepts relate to data transmission, storage and exchange in which different types of data are accessed and transmitted between transacting parties or devices.  Analyzing instructions and rules to determine the best contact and best time to contact a debtor does not necessarily result in a transformation of the abstract idea.  (see Content Extraction and Transmission LLC v. Wells Fargo Bank, 776 F.3d 1343, 1347, 2014 BL 361098, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014) – court identified as an abstract 
Beyond identification of the abstract idea of financial transaction processing in an electronic exchange environment, there is the analysis of the claims as whole to determine whether any element or combination of elements is sufficient to ensure the claims amount to more than the exception.  
Courts have found that claims directed to improving a technological field or computer itself  and where the abstract concept is tied to performing a specific function might survive the Alice two-step analysis thereby preventing such claims from preempting other applications of the underlying idea (DDR Holdings, LLC v. Hotels.com, L.P, 773 F.3d at 1257, 1259 – claims recited “a specific way to automate the creation of a composite web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet”).  
Although the implementation of the process of financial transaction processing, in light of the applicable predefined parameters is enhanced by the use of technology the technology is not where the invention resides. (see App. Specification paras. 0005-0006, 0009 – “a need for a new electronic communication system that give a user (a) greater control over the time he spends reviewing both expected and unexpected communications, (b) greater value from information shared about his market identity, and (c) greater convenience and security in the completion of financial transactions”)
Although a computerized system that is directed to :

“(a) more efficiently collecting data with the cooperation and consent of the users with whom the data is associated, (b) transforming the data into a searchable database, (c) retrieving data that matches preselected criteria, obtaining and verifying the availability of credits to be used to compensate users for the use and access of their data, and (e) automatically transferring those credits, when the auto-”  (p.4 - Applicants Spec 12/06/2017)

evaluating a request to determine, if a communication is an unwanted one does not suggest an improvement to an existing technology or a technological solution to a problem wherein a computer is integral to the claimed process to facilitate the process in a way that a person making such assessments could not (See Bancorp Servs, LLC v Sun Life Assr. Co. of Can. (U.S.), 687 F.3d 1266, 1278, 2012 BL 186/164, 103 U.S.P.Q.2d 1425 (Fed. Cir. 2012, 103 U.S.P.Q. 2d 1425 (Fed Cir. 2012).  
The types of identifying data required for processing the request may be an   improvement to a business process of but does not amount to a technological solution to a technological problem.  Although one or more computers comprising processors configured to execute the steps of the claimed method, the claims do no more than implement the abstract idea of compensation transaction request processing.  
This suggests setting out conditions upon which the recipient would accept information albeit through and electronic exchange thereby streamlining the volume of information received and with the added incentive of compensation.
The limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Using a computer to analyze electronic data and then based at least in part upon the result of the analysis executing instructions for the electronic exchanges related to the transaction request is no more than electronic data processing, which is one of the most basic functions of a computer.  

As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea in a particular, albeit generic technological environment. The specifics about the abstract idea do not overcome the rejection. None of the claims transform the abstract idea they recite into patent eligible subject matter because the claims simply instruct the user to implement the abstract idea.  “The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014).  “The claims' invocation of the Internet also adds no inventive concept. As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under § 101.” (See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014). 
The claimed invention is similar to the class of claims found to be abstract in Electric Power Group, where the court noted that information as such as an intangible. (citing See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372(Fed. Cir. 2003)) and rule that collecting information even when limited to a particular content does not change the character as information and within the realm of abstract ideas as (Electric Power Group citing Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); Cybersource Corp. v. Retail Decisions, Inc.. 654 F. 3d 1366, 1370 (Fed. Cir. 2011).  
In particular the court in Electric Power Group noted: 
 “In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  And we have recognized that merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions.  They are therefore directed to an abstract idea.”

Similarly, the claimed invention is focused on gathering, storing and retrieval and transmission of information, albeit in the context of financial transaction processing and not on a particular inventive technology for performing these functions and therefore is a directed to an abstract idea.  
MCro looked at the specificity of the rules which involved a specific improvement in the computer-related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators) and not in the abstract idea (see McRo p. 21-22).   
The specification noted that the human artists did not use the claimed rules but rather relied on subjective determination.  The court relied on the specification’s explanation of the how the claimed rules enabled the automation of the specific animation tasks, automation of tasks that previously could not be automated and the incorporation of the particular claimed rules in the computer animation that improved the existing technological process as opposed to where the computer was merely used as a tool to perform the existing process. (Alice).
 Note that novelty in the abstract idea does not preclude the abstract idea.  A novel abstract idea, although very detailed similar to a specific business technology on a general-purpose computer does not necessarily become non-routine and nonconventional.  The McRo decision specifically pointed out that the specific animation technique used was different and unique in comparison to other animation techniques used, and therefore the invention was not simply automating known manual animation techniques, but was using new techniques, and therefore even if a generic computer implemented the animation techniques the computer was improved by its ability to perform technically improved animation.  
In Enfish, the claimed invention, their self-referential table database format was clearly distinguished from the conventional relational table, wherein the specification 
In contrast, the present invention executes its transmittal based on the request satisfying certain predefined parameters.  Absent is any evidence to suggest how this method as a combination is unique in comparison to other electronic communication transmittal mechanisms.  
Further, in Enfish, the court found that the general-purpose computer components were not added after the fact to a fundamental economic practice or mathematical equation, where computers are invoked "merely as a tool.", but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea.  In contrast, the invention as disclosed fails to provide support for specific computer-functionality improvements distinct from existing computer capabilities.
Abstract ideas can be narrow and even novel, but they are still abstract ideas and then would still need significantly more than that to overcome the 101 rejection.  Further, an improvement in the computer because of the “better” abstract idea, is not significantly more.  
For example, an abstract idea that can be done mentally or pen and paper and happens to be quicker than another abstract idea done mentally/pen and paper because of fewer steps and merely automating the new abstract idea by putting that on a generic itself. 
But for the recitation of “at least one memory” and “ a processor in communication with memory.” The steps of claim 1 can be performed by the human mind or by a human using pen and paper.  The storing step could be performed by a human being remembering the claimed information or writing the claimed information on paper. The receiving step could also be performed by a human mind receiving information and remembering the information or writing it on paper; evaluating the gathered data and producing the result which may be performed in the human mind or by pen and paper.

According to Applicants’ specification:
[0018] Service provider refers to an entity that provides Summa accounts (see definition below) to a plurality of users through at least one Summa network server.  Typically, the service provider may be a bank or other financial institution, an internet service provider, or another business offering or managing credits accessible to users through a Summa account (see definition below). 
 
[0019] Summa account refers to an electronically managed financial account that includes an integrated electronic messaging system or, conversely, an electronic messaging system that is integrated into the electronic management of one or more financial accounts.  Alternatively, a Summa account may be composed of an electronic messaging system that includes the programming and authorizations necessary to credit or debit to one or more financial accounts. 

 [0020] Summa client refers to the software resident on a user's machine for composing, sending, receiving, and reading a Summa message (see definition below) and accessing the associated financial account(s) and account records. 
 
 [0021] Summa message refers to an electronic message containing information regarding a transfer of funds between Summa accounts and which may also include additional information, messages or attachments from the sender to the receiver.  In addition to designating a transfer of funds, the Summa message may include electronic text, images, audio, video, or telephonic communications. 
[0022] User refers to any person or business entity with a Summa account on the network.  A user may be either the receiver or sender of a Summa message. 

[0046] FIG. 1 is a block diagram showing the relationship between Summa users, network servers, and the databases associated with each user's Summa account, all according to the invention; 
 
[0050] FIG. 5 is a block diagram similar to FIG. 1 but with the financial accounts residing outside the Summa network database, according to the invention, illustrating how the ability to complete a funds transfer may be provided with authorization and access to electronically order transfers of funds to and from a user's financial account held an external financial institution. 
 

Enfish where there was some actual improvement in the technology and McRo where the rules improved the computer related technology, the claimed invention, does not describe “new” components individually or in combination for executing the claimed method.  The specification fails to provide any technical details for the tangible components, but instead describes the system and methods in purely functional terms.  
Unlike DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) the claims at issue specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) (see MPEP 2106 (d)(II)), the claimed invention as claimed suggests an automation of a variety of tasks by a generic computer.
In the instant invention, there is also no support that specialized computer hardware is necessary to implement the claimed systems. (see also Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer[] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”) (citations and internal quotation marks omitted). ((“That some of the steps were not previously employed in the art is not enough standing alone to confer patent eligibility upon the claims at issue” - Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-16 (Fed. Cir. 2014))).  

Adding these data types may improve the information stored but that does not translate to an improvement in the database functionality.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims as recited are nothing more than a set of instructions which are not statutory under 101.  Examiner maintains the 101 rejection of claims 1-20.

Specification
The amendments filed on 12/18/20 (see also 9/30/2020) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material, which is not supported by the original disclosure, is as follows: (see App. Remarks pp.1-6; citing App. Spec. paras 0003-0008). Under the written description requirement, at the time of filing, the entire disclosure of the invention should have been disclosed. (see in particular amendments added to paragraph App. Spec. para. [0006]).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Analysis
Claim 1: Ineligible
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis

The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
As to claim 1 which recites:
“A computer implemented method of maintaining user accounts, wherein each user account comprises a financial account and electronic messaging, and facilitating transactional user thereof, including the calculation and transfer of receipt charges required for accessing user account data comprising 
(1) a receipt charge;
2) a maximum charge;
3)  debits;
4) credits;
(5)   account balance;
(6)   descriptive information regarding purchases made;
(7)    descriptive information regarding electronic data received;
(8)    information identifying at least one communications address from the group of communications addresses comprising: a phone number; an email address; a financial account identifier; a communication identifier for an electronic device associated with the user; an instant messaging address; an internet account; a postal address;
(b)    receiving from a first user at a processor in communication with the memory selection criteria other than a communications address 
(c)    correlating a match between the selection criteria and user associated data to identify at least one second user; (d)    crediting the second user account a first amount based on a receipt charge associated with the second user account.”
Claim 1 recites an abstract idea of a certain method of organizing human activity of financial transaction processing, a fundamental economic practice without significantly more.  It describes administering compensation electronically to a first party following identification of the first party according to search criteria provided by a second party (App. Spec. para. 0008).  There is the matching up of a request with pre-defined criteria for determining compensation to be credited in a transaction.   
The additional elements of “at least one memory” and “a processor in communication with the memory” do not integrate the exception into a practical application but merely recites steps to perform the abstract idea.  Although the limitations recite the data types stored in the memory, those characteristics do not integrate the claims to a particular application.  
In particular, the claim only recites generic computer (e.g. general purpose App Spec. para. 0051-0054) to process administration of compensation based on an evaluation against predefined data. Further, for example, the dependent claims 2-5 which describe the timing of the delivery of the electronic data and the selection criteria of the user transaction details do not suggest a technical improvement.
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claim is not patent eligible under 35 USC 101.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696